Exhibit 13 Management’s Discussion and Analysis of Financial Condition and Results of Operations analyzes the major elements of our consolidated balance sheets and statements of income. This section should be read in conjunction with our consolidated financial statements and accompanying notes. Executive Summary 2008 was the most profitable year in the history of Pennsylvania Commerce Bancorp (the Company) and its wholly owned subsidiary Commerce Bank/Harrisburg (Commerce Bank).Our focus on community banking produced an 84% increase in net income, driven by a 16% increase in core commercial and consumer deposits and a 24% increase in net loans as we continued to support the credit needs of our communities.We were able to achieve this record profitability while at the same time increasing our allowance for loan losses by $6.0 million, or 56%, in 2008. We did not participate in sub prime lending and our overall asset quality remained sound despite the distressed economic conditions. On November 10, 2008, we announced that we entered into a plan of merger, to acquire Republic First Bancorp, Inc. (“Republic First”) headquartered in Philadelphia, PA.Republic First, with total assets of approximately $952.0 million as of December 31, 2008, will be merged with and into Pennsylvania Commerce and the combined company will be renamed Metro Bancorp, Inc.This transaction is expected to close in the second quarter 2009, subject to regulatory and shareholder approval for both companies. 2008 was also our last year under the Commerce Bank network as we embark on an exciting new plan to expand into the metro Philadelphia market. In 2009 Commerce Bank will become Metro Bankas we acquire Republic First and rebrand.The new company will have $3.1 billion in assets and 45 offices in Pennsylvania and New Jersey.Also, in 2009, we will begin an exciting new expansion of stores, based on our successful service and convenience model as we create:“America’s Next Great Bank”, with unlimited potential. On December 30, 2008, we entered into a Transition Agreement with TD Bank, N.A. and Commerce Bancorp, LLC (formerly Commerce Bancorp, Inc.) which terminates the Network Agreement and Master Services Agreement between the Company and TD Bank for data processing, item processing, branding and other ancillary services.If all services are transitioned away from TD Bank by July 15, 2009, Commerce Bank will receive a fee of $6 million from TD Bank which will substantially defray the costs of our first year obligation of approximately $6.3 million to transition to the new service provider, Fiserv Solutions, Inc.See Note 19 in the Notes to the Consolidated Financial Statements for the year ended December 31, 2008 for additional discussion regarding the Transition Agreement. Additional 2008 highlights are summarized below. ● For the fifth straight year, Commerce Bank was voted Best Bank by the Harrisburg Magazine Simply the Best Readers’ Poll. ● Total revenues increased 27% over the previous year to a total of $104.1 million. ● Net income totaled $12.9 million, up $5.9 million, or 84%, over 2007. ● Diluted net income per share for 2008 was $1.97, up $0.90, or 84%, over the prior year. ● Our net interest margin for the year 2008 improved 79 basis points from 3.30% to 4.09%. ● Total assets reached $2.14 billion. ● In this extremely difficult credit environment, our net loans grew $276 million, or 24%. ● Core deposits, excluding government deposits, increased 16% in 2008. ● Total deposits now exceed $1.6 billion. ● Both the Company and its subsidiary bank continue to be “well-capitalized” institutions under various regulatory capital guidelines as required by federal banking agencies. During 2008, our total assets grew by $161.5 million from $1.98 billion at December 31, 2007 to $2.14 billion as of December 31, 2008. During this same time period, interest earning assets (primarily loans and investments) increased by $180 million from $1.84 billion to $2.02 billion. During 2008, our total net loans (including loans held for sale) increased 26% in going from $1.16billion at December 31, 2007 to $1.46 billion at December 31, 2008.This growth was primarily in commercial real estate, tax exempt and consumer loans as well as commercial lines of credit. Commerce Bank continues to be the premier provider of business and personal loans throughout our footprint.
